J-S14001-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: E.M.P., A           :   IN THE SUPERIOR COURT OF
 MINOR                                   :        PENNSYLVANIA
                                         :
                                         :
 APPEAL OF: R.L., MOTHER                 :
                                         :
                                         :
                                         :
                                         :   No. 3401 EDA 2019

                  Appeal from the Decree October 31, 2019
  In the Court of Common Pleas of Philadelphia County Juvenile Division at
                      No(s): CP-51-AP-0000487-2019

 IN THE INTEREST OF: E.M.P., A           :   IN THE SUPERIOR COURT OF
 MINOR                                   :        PENNSYLVANIA
                                         :
                                         :
 APPEAL OF: R.L., MOTHER                 :
                                         :
                                         :
                                         :
                                         :   No. 3402 EDA 2019

              Appeal from the Order Entered October 31, 2019
  In the Court of Common Pleas of Philadelphia County Juvenile Division at
                      No(s): CP-51-DP-0000001-2018


BEFORE: BOWES, J., KING, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY BOWES, J.:                             FILED APRIL 21, 2020

     R.L. (“Mother”) appeals the October 31, 2019 family court decree that

terminated involuntarily her parental rights to her son, E.M.P., and the order
J-S14001-20



entered the same date that changed the child’s permanent placement goal.1

We affirm.

       E.M.P. was born in July 2017.           Philadelphia Department of Human

Services (“DHS”) first became involved with the family on December 29, 2017,

as a result of homelessness, concerns of child abuse and neglect, and Mother’s

severe mental health problems, including schizophrenia and paranoid

hallucinations. There were no known family members to care for E.M.P. and

Mother refused to disclose any information about the child’s father, A.P.2

(“Father”), with whom she had a history of domestic violence.

       On January 12, 2018, the family court adjudicated E.M.P. dependent

and referred Mother to the Clinical Evaluation Unit (“CEU”) for a dual diagnosis

evaluation and random drug screens. The court also referred Mother to the

Achieving Reunification Center (“ARC”) for services and domestic violence

counseling. The initial placement goal was reunification. DHS placed E.M.P.

in a general foster home through Bethany Christian Services, and identified a

maternal aunt, who resides in Colorado, as a permanent kinship resource



____________________________________________


1 This Court consolidated Mother’s appeals sua sponte. We observe that the
family court docket misdated the decree as August 16, 2019, two-and-one-
half months before the hearing.

2  By separate decrees entered on October 31, 2019, the family court
involuntarily terminated the parental rights of Father and Unknown Putative
Father. Neither Father nor Unknown Putative Father filed an appeal of the
termination of parental rights or the goal change, nor have they participated
in the instant appeals.

                                           -2-
J-S14001-20



through an Interstate Compact on the Placement of Children (“ICPC”). The

aunt travels to Philadelphia for weekend visits with E.M.P.

        Following six periodic permanency review hearings between April 2018

and August 16, 2019, DHS filed petitions for the involuntary termination of

parental rights pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (5), (8), and (b),

and for a goal change. On October 31, 2019, the family court held a combined

goal change/termination hearing.          Mother was present and represented by

counsel.    The legal interest and best interests of then-two-year-old E.M.P.

were represented by Stacey Tepe, Esquire.3

        DHS presented the testimony of Shakina Sadiq, case manager for

Community Umbrella Agency (“CUA”) Turning Points for Children, and William

Russell Ph.D., the psychologist who completed Mother’s parenting capacity

evaluation.     The parties stipulated to Dr. Russell’s expertise in forensic

psychology.      DHS further presented Exhibits 1 through 4, which were

admitted.4     We note that the visitation logs admitted as Exhibit 4 were

admitted over objection and are the subject of Mother’s final issue on appeal

addressed infra. N.T., 10/31/19, at 7, 26-27, 72. At the close of evidence,


____________________________________________


3 See In re T.S.,192 A.3d 1080, 1089-90, 1092-93 (Pa. 2018) (reaffirming
ability of attorney-guardian ad litem to serve dual role and represent child’s
best interests and legal interest where child is too young to communicate a
preferred outcome).

4   Dr. Russell’s report, dated April 16, 2019, was admitted as DHS Exhibit 3.




                                           -3-
J-S14001-20



the family court entered the above-referenced decree and order terminating

Mother’s parental rights and changing the permanent placement goal,

respectively.

       Mother filed timely notices of appeal,5 along with concise statements of

errors complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).

Mother raises the following issues for our review:

       1. The trial court erred as a matter of law and abused its
       discretion by involuntarily terminating [Mother’s] parental rights
       pursuant to 23 Pa.C.S. § 2511(a)(1) in the absence of clear and
       convincing evidence that [Mother’s] conduct evidenced a settled
       purpose to relinquish her parental claim, or a refusal or failure to
       perform parental duties, for at least [six] months preceding the
       filing of the petition.

       2. The trial court erred as a matter of law and abused its
       discretion by involuntarily terminating [Mother’s] parental rights
       pursuant to 23 Pa.C.S. § 2511(a)(2) in the absence of clear and
       convincing evidence that [Mother’s] repeated or continued
       incapacity caused the child to be without parental care and
       control, and that [Mother] could not or would not remedy the
       incapacity.

       3. The trial court erred as a matter of law and abused its
       discretion by involuntarily terminating [Mother’s] parental rights
       pursuant to 23 Pa.C.S. § 2511(a)(5) and 23 Pa.C.S. § 2511(a)(8)
       in the absence of clear and convincing evidence that the conditions
       which led to the child’s placement continued to exist and cannot
       or will not be remedied within a reasonable period of time.

       4. The trial court erred as a matter of law and abused its
       discretion by terminating [Mother’s] parental rights pursuant to
       23 Pa.C.S. §§ 2511(a)(5), (8), and (b) in the absence of clear and

____________________________________________


5 Mother’s appeals were required to be filed by November 30, 2019, which
was a Saturday. Hence, the notices of appeal filed on Monday, December 2,
2019, were timely. See 1 Pa.C.S. §1908(2) (providing for the omission of the
last day of time which falls on weekend or legal holiday).

                                           -4-
J-S14001-20


      convincing evidence that termination would best serve the child’s
      needs and welfare.

      5. The trial court erred as a matter of law and abused its
      discretion by changing the permanency goal to adoption in the
      absence of clear and convincing evidence that adoption would best
      serve the child’s needs and welfare.

      6. The trial court erred as a matter of law and abused its
      discretion by allowing a sample of visitation logs to be admitted
      into evidence over Mother’s objections on the basis of hearsay and
      the rule of completeness.

Mother’s brief at 3-4.

      Our standard of review is as follows:

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only   upon     demonstration      of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (cleaned up).

      The termination of parental rights is governed by § 2511 of the Adoption

Act, 23 Pa.C.S. §§ 2101-2938, and requires a bifurcated analysis of the

grounds for termination followed by the needs and welfare of the child.

      Our case law has made clear that under [§] 2511, the court must
      engage in a bifurcated process prior to terminating parental rights.
      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in [§] 2511(a).         Only if the court
      determines that the parent’s conduct warrants termination of his

                                      -5-
J-S14001-20


      or her parental rights does the court engage in the second part of
      the analysis pursuant to [§] 2511(b): determination of the needs
      and welfare of the child under the standard of best interests of the
      child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted). We have

defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In re

C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc) (quoting Matter of

Adoption of Charles E.D.M., II, 708 A.2d 88, 91 (Pa. 1998)).

      In the case sub judice, the family court terminated Mother’s parental

rights pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (5), (8), and (b). We need

only agree with the family court as to any one subsection of § 2511(a), as

well as § 2511(b). See In re B.L.W., 843 A.2d 380, 384 (Pa.Super. 2004)

(en banc).    Here, we analyze the court’s termination decree pursuant to

§ 2511(a)(2) and (b), which provide as follows:

         (a) General rule.--The rights of a parent in regard to a
         child may be terminated after a petition filed on any of the
         following grounds:

             ....

             (2) The repeated and continued incapacity, abuse,
             neglect or refusal of the parent has caused the child
             to be without essential parental care, control or
             subsistence necessary for his physical or mental well-
             being and the conditions and causes of the incapacity,
             abuse, neglect or refusal cannot or will not be
             remedied by the parent.

                                      -6-
J-S14001-20


            ....

         (b) Other considerations.--The court in terminating the
         rights of a parent shall give primary consideration to the
         developmental, physical and emotional needs and welfare
         of the child. The rights of a parent shall not be terminated
         solely on the basis of environmental factors such as
         inadequate housing, furnishings, income, clothing and
         medical care if found to be beyond the control of the parent.

23 Pa.C.S. § 2511(a)(2), and (b).

      With regard to termination of parental rights pursuant to § 2511(a)(2),

we have indicated:

      In order to terminate parental rights pursuant to 23 Pa.C.S.A.
      § 2511(a)(2), the following three elements must be met: (1)
      repeated and continued incapacity, abuse, neglect or refusal; (2)
      such incapacity, abuse, neglect or refusal has caused the child to
      be without essential parental care, control or subsistence
      necessary for his physical or mental well-being; and (3) the
      causes of the incapacity, abuse, neglect or refusal cannot or will
      not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.” In re Adoption of C.D.R., 111 A.3d 1212, 1216 (Pa.Super. 2015)

(quoting In re A.L.D., 797 A.2d 326, 337 (Pa.Super. 2002)). “Parents are

required to make diligent efforts towards the reasonably prompt assumption

of full parental responsibilities. . . . [A] parent’s vow to cooperate, after a

long period of uncooperativeness regarding the necessity or availability of




                                     -7-
J-S14001-20



services, may properly be rejected as untimely or disingenuous.”         In re

A.L.D., 797 A.2d at 340 (internal quotation marks and citations omitted).

      In finding that DHS established the statutory grounds to terminate

Mother’s parental rights pursuant to § 2511(a)(2), the family court concluded

that Mother’s marginal compliance with the court-ordered goals was

inadequate to remedy the parental incapacity precipitated by her severe

mental health problems. In addition to noting Mother’s successful completion

of domestic violence and parenting courses in 2018, the family court identified

Mother’s failures relating to employment and housing, her disinterest in

mental health treatment, her difficulty managing and administering E.M.P.’s

medication, and her intermittent participation in the supervised visitations.

      As it relates to mental health and visitation, the family court addressed

Mother’s shortcomings thoroughly in its opinion entered on December 23,

2019. For instance, the court highlighted that “Mother has previously stated

that she does not suffer from any psychiatric disorder, but instead suffers from

“spiritual schizophrenia,” which was due to the “devil and spirits.”     Family

Court Opinion, 12/23/19, at 10. Similarly, it noted, “[Dr. Russell] determined

that Mother did not have the capacity to provide safety and permanency to

[E.M.P.] . . .    As part of the [evaluation], [Dr. Russell] completed a

psychological test on Mother and the results were consistent with delusional

disorder and a mood disorder.” Id. at 8-9. Further, the court stressed that

“Mother’s [current] treatment . . . is not sufficiently able to address Mother’s

mental health concerns.” Id. at 11.

                                      -8-
J-S14001-20


      Likewise, regarding the supervised visitations, the family court

observed,

      Throughout the life of the case, Mother missed 21 out of 70
      [weekly supervised] visits with [E.M.P.]. On multiple occasions,
      Mother arrived late to visits, which necessitated a requirement
      that Mother had to be present for the visit one hour prior to the
      start of the visit. On [other] occasions, the visit was cancelled
      because Mother failed to call and confirm the visit 24 hours in
      advance. Mother never graduated beyond supervised visits at the
      agency due to Mother’s inconsistency with her mental health
      objective. . . . . Mother has not attended any of [E.M.P.]’s medical
      appointments.        There are concerns regarding Mother’s
      understanding of [E.M.P.]’s diagnosis[.] Further, Mother has
      stated that she believes the “lord” will determine when medication
      is needed, which can be dangerous for [E.M.P.] because he
      requires his medication for his well-being.

Id. at 12.

      The court summarized the effects of these conditions on E.M.P. as

follows,

      At the permanency review hearing on August 16, 2019, Mother
      was determined to be minimally compliant with the permanency
      plan. [E.M.P.] needs permanency and Mother has demonstrated
      that she is unwilling to provide [E.M.P.] with essential parental
      care, control, or subsistence necessary for his physical and mental
      well-being. Mother has refused to remedy the conditions and
      causes of Mother’s incapacity by failing to fully engage in her . . .
      objectives. Mother had ample opportunity to put herself in a
      position to parent. Mother’s repeated and continued incapacity
      has not been mitigated for the life of the case. Termination under
      23 Pa.C.S.A. §2511(a)(2) was also proper.

Id. at 10-12.

      Mother contends that the evidence failed to establish her incapacity and

inability to parent E.M.P. Mother’s brief at 16-17. She argues,

      While Dr. Russell stated that Mother’s history and presentation
      “reflects [sic] inconsistency in treatment,” there was no specific

                                      -9-
J-S14001-20


      exploration of how Mother’s [behavior] meant that she was unable
      to provide safety and permanency to her child. To the contrary,
      the testimony showed that Mother was employed, she had
      obtained a housing voucher, and that she was taking her
      prescribed medication.

            Moreover, the testimony did not show that any [parental]
      incapacity cannot or will not be remedied. On the contrary, the
      testimony showed Mother’s mental health condition was amenable
      to treatment. The record as a whole reveals Mother’s persistent
      commitment to appropriate care and to stabilizing her mental
      health.

Id. at 17 (citations omitted).

      As discussed, infra, the certified record supports the family court’s

finding of the statutory grounds for termination under § 2511(a)(2). It reveals

that Mother failed to complete the objectives aimed at reunification with E.M.P.

and, most notably, neglected the persistent concerns about her mental health,

which was the reason for E.M.P’s. placement. N.T., 10/31/19, at 12, 14-16,

18-22, 41-44. Further, Mother was not capable of providing E.M.P. safety and

permanency. Id. at 61-62.

      As reported by Shakina Sadiq, CUA case manager, Turning Points for

Children, Mother’s objectives upon completing the parental evaluation were to

obtain stable housing and employment, comply with recommendations as to

mental health treatment and medication, sign consents, and confirm visitation

twenty-four hours in advance. Id. at 18. Significantly, although, at the time

of the evidentiary hearing, Mother had been engaged in mental health

treatment for approximately two months, her prior participation proved

unsuccessful. Id. at 14-15. Moreover, Ms. Sadiq testified that Mother was

not currently attending treatment as recommended, having missed several

                                     - 10 -
J-S14001-20



weeks of treatment in September 2019, and when Mother did participate, she

attended only once per week, as opposed to the recommended allotment of

four sessions per week in October 2019. Id. at 41-44. While Ms. Sadiq further

testified that Mother informed her that she was taking her medication, Mother

did not document her compliance and indicated that “the Lord will tell her

when she doesn’t need to take [medicine] anymore.” Id. at 16, 22. Ms. Sadiq

likewise confirmed that Mother did not believe that she suffered from a

psychotic disorder, but rather “spiritual schizophrenia” due to the “devil and

spirits.” Id. at 44. Similarly, while Ms. Sadiq indicated that Mother was, in

fact, trained in the administration of E.M.P.’s medication, the caseworker was

troubled by Mother’s opinion of the medication insofar as Mother believed that

“the Lord will say when the medication isn’t needed, and [whether E.M.P.]

really needs his medication for his well-being.” Id. at 46-47.

      As indicated by Ms. Sadiq, Mother additionally failed to secure housing

and, prior to obtaining employment on October 9, 2019, had been unemployed

for nineteen months. Id. at 18-22. Similarly, as to visitation, Mother was

“inconsistent,” missing twenty-one of seventy supervised visitations and

appearing late when she did attend. Id. at 24. Notably, Ms. Sadiq testified

that Mother had missed three visits since the last court hearing, twice failing

to confirm in advance.    Id. at 29-30.      Furthermore, when asked why the

visitations never progressed beyond supervision, Ms. Sadiq responded, “CUA

felt like, due to mom’s inconsistency in her mental health, that she wasn’t

ready for the next visitation . . . .” Id. at 30. As a result, Dr. Russell, who

                                    - 11 -
J-S14001-20



conducted the parenting evaluation, opined that Mother was not capable of

providing E.M.P. safety and permanency. Id. at 61-62.

      As evidenced by Ms. Sadiq’s testimony regarding Mother’s inadequate

compliance with her goals, the certified record substantiates the family court’s

conclusion that Mother’s repeated and continued incapacity, abuse, neglect,

or refusal has caused E.M.P. to be without essential parental control or

subsistence necessary for his physical and mental well-being.       See In re

Adoption of M.E.P., supra at 1272.            Stated plainly, despite ample

opportunity to remedy her mental health problems and parenting deficiencies,

Mother’s incapacity continues to deny E.M.P. the necessary parental care.

      We next determine whether termination was proper under § 2511(b).

As to § 2511(b), our Supreme Court described this analysis as follows:

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23 Pa.C.S.
      § 2511(b). The emotional needs and welfare of the child have
      been properly interpreted to include “[i]ntangibles such as love,
      comfort, security, and stability.” In re K.M., 53 A.3d 781, 791
      (Pa.Super. 2012). In In re E.M., [620 A.2d 481, 485 (Pa. 1993)],
      this Court held that the determination of the child’s “needs and
      welfare” requires consideration of the emotional bonds between
      the parent and child. The “utmost attention” should be paid to
      discerning the effect on the child of permanently severing the
      parental bond. In re K.M., [supra] at 791. However, as
      discussed below, evaluation of a child’s bonds is not always an
      easy task.

In re T.S.M., supra at 267. “In cases where there is no evidence of any bond

between the parent and child, it is reasonable to infer that no bond exists.

The extent of any bond analysis, therefore, necessarily depends on the


                                     - 12 -
J-S14001-20


circumstances of the particular case.” In re K.Z.S., 946 A.2d 753, 762-63

(Pa.Super. 2008) (citation omitted).

     When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well. Additionally, § 2511(b) does not require a formal bonding evaluation.”

In re Z.P., supra at 1121 (internal citations omitted).


     Moreover,

     While a parent’s emotional bond with his or her child is a major
     aspect of the [§] 2511(b) best-interest analysis, it is nonetheless
     only one of many factors to be considered by the court when
     determining what is in the best interest of the child.

           [I]n addition to a bond examination, the trial court can
           equally emphasize the safety needs of the child, and
           should also consider the intangibles, such as the love,
           comfort, security, and stability the child might have
           with the foster parent. . . .

In re Adoption of C.D.R., 111 A.3d at 1219 (quoting In re N.A.M., 33 A.3d

95, 103 (Pa.Super. 2011)) (quotation marks and citations omitted).

     In finding that terminating Mother’s parental rights pursuant to §

2511(b) serves E.M.P.’s emotional needs and welfare, the family court

reasoned that Mother’s lackluster attendance record, inability to progress

beyond supervision, and misunderstanding of E.M.P.’s health diagnosis

evinced her lack of commitment to her son’s developmental and physical

wellbeing. In addition, the court observed that E.M.P. does not exhibit an

emotional bond with Mother. Instead, he is bonded with his foster parent and,



                                    - 13 -
J-S14001-20



to a lesser extent, his pre-adoptive resource, the maternal aunt. The court

noted,

      [E.M.P.] has been placed in this foster home for the life of the case
      and [E.M.P.] share[s] a beneficial parental bond with the foster
      parent. [E.M.P.] looks to the foster parent for his basic needs and
      comfort. [E.M.P.] also has a kinship resource available through
      Maternal Aunt[, whom he visits on the weekends]. . . . Mother
      and [E.M.P.] do not share a parent-child bond. Although [E.M.P.]
      can recognize Mother at the supervised visits, Mother and [E.M.P.]
      share a bond that resembles an aunt-cousin bond. [E.M.P.] does
      not ask about Mother. [E.M.P.] would not suffer any irreparable
      harm if Mother’s parental rights were terminated and it is in
      [E.M.P.]’s best interest to be freed for adoption. The record
      establishes by clear and convincing evidence that termination
      would not sever an existing and beneficial relationship with
      Mother. The DHS witnesses were credible. The trial court’s
      termination of Mother’s parental rights to [E.M.P.] under 23
      Pa.C.S.A. § 2511(b) was proper and there was no error of law or
      an abuse of discretion.

Family Court Opinion, 12/23/19, at 20-21 (citations to record omitted).

      Mother argues that the family court ignored evidence of a bond between

Mother and E.M.P.     See Mother’s brief at 20.     She highlights the court’s

recognition of her love of E.M.P. but contends that the court discounted her

positive interactions with E.M.P. during the visitations. Id. at 20-21.

      Again, we discern no abuse of discretion. The record supports the family

court’s finding that E.M.P.’s developmental, physical, and emotional needs and

welfare favor terminating Mother’s parental rights pursuant to § 2511(b).

Critically, Ms. Sadiq explained that E.M.P. did not share a parental bond with

Mother, but rather evidenced such a bond with his maternal aunt, the pre-

adoptive resource foster mother. Ms. Saqiq testified as follows:



                                     - 14 -
J-S14001-20


      MS. FARIS: Okay. And how -- how would you describe the
      relationship between [E.M.P.] and his mother?

      MS. SADIQ: [E.M.P.] does know who his mom is. He interacts
      with her, but it’s not, like, a mother -- parent bond; it’s more so
      like an aunt-cousin relationship.

      MS. FARIS: And what makes you say that?

      MS. SADIQ: From my interactions at the house. It’s different,
      the way he interacts with the foster mother that’s been with for
      almost 19 -- 19 months, versus mom. With the foster mother, it’s
      more -- he runs to her for comfort – want[s] to lay on her.

            ...

      MS. SADIQ: . . . With mom, he interacts with her, and he plays
      with mom, but it’s not to a comfort level.

N.T., 10/31/19, at 30-31. In support of Mother’s lack of a parental bond with

E.M.P., Ms. Sadiq further indicated that E.M.P. did not cry upon separation

from Mother at the end of visitation and did not ask for Mother. Id. at 31, 40.

Ms. Sadiq likewise confirmed that visitation between E.M.P. and his maternal

aunt went well, and that E.M.P. asked for his maternal aunt. Id. at 38, 40.

As a result, Ms. Sadiq opined that she did not believe that E.M.P. would suffer

irreparable harm if Mother’s parental rights were terminated. Id. at 32. She

explained, “Because he doesn’t look to mom for his basic needs, for comfort

when he’s sick; he looks towards his foster parent, and it’s not a mother-child

bond.” Id. Ms. Sadiq testified that it would be in E.M.P.’s best interests to be

freed for adoption. Id. at 40.

      While Mother may profess to love E.M.P., a parent’s own feelings of love

and affection for a child, alone, will not preclude termination of parental rights.

                                      - 15 -
J-S14001-20


In re Z.P., supra at 1121. At the time of the hearing, E.M.P. had been in

placement for approximately nineteen months, and he is entitled to

permanency and stability. A child’s life “simply cannot be put on hold in the

hope that [a parent] will summon the ability to handle the responsibilities of

parenting.” Id. at 1125. Rather, “a parent’s basic constitutional right to the

custody and rearing of his child is converted, upon the failure to fulfill his or

her parental duties, to the child’s right to have proper parenting and fulfillment

of his or her potential in a permanent, healthy, safe environment.”        In re

B.,N.M., 856 A.2d 847, 856 (Pa.Super. 2004) (citation omitted). Accordingly,

for the foregoing reasons, we find that the family court did not abuse its

discretion in terminating Mother’s parental rights involuntarily pursuant to 23

Pa.C.S. § 2511(a)(2) and (b).

      We next address whether the family court appropriately changed the

permanency goal to adoption.       Mother contends that the goal change to

adoption was improper because the ICPC with Colorado was still pending, and

“Changing the Child’s goal to adoption before the adoptive resource was

finalized cannot be in the Child’s best interests.” Mother’s brief at 23. This

issue is arguably moot in light of our decision to affirm the court’s termination

decree. In re D.R.-W., __ A.3d __, 2020 WL 465686 at 9 (Pa.Super. Jan.

29, 2020) (noting mootness in addressing merits of parent’s challenge to goal

change following termination of parental rights). Nevertheless, as Mother’s

challenge relates to whether the goal change to adoption is best suited to her


                                      - 16 -
J-S14001-20


son’s welfare, as opposed to challenging the change from family reunification,

we address the merits of that issue.

     We review the court’s goal change order determination for an abuse of

discretion. See In re S.B., 943 A.2d 973, 977 (Pa.Super. 2008) (“In cases

involving a court’s order changing the placement goal from ‘return home’ to

adoption, our standard of review is abuse of discretion.”) Further,

            Pursuant to [42 Pa.C.S.] § 6351(f) of the Juvenile Act, when
     considering a petition for a goal change for a dependent child, the
     juvenile court is to consider, inter alia: (1) the continuing
     necessity for and appropriateness of the placement; (2) the extent
     of compliance with the family service plan; (3) the extent of
     progress made towards alleviating the circumstances which
     necessitated the original placement; (4) the appropriateness and
     feasibility of the current placement goal for the children; (5) a
     likely date by which the goal for the child might be achieved; (6)
     the child’s safety; and (7) whether the child has been in placement
     for at least fifteen of the last twenty-two months. The best
     interests of the child, and not the interests of the parent, must
     guide the trial court. As this Court has held, a child’s life simply
     cannot be put on hold in the hope that the parent will summon
     the ability to handle the responsibilities of parenting.

In re A.B., 19 A.3d 1084, 1088-89 (Pa.Super. 2011) (citations and quotation

marks omitted).

     Additionally, Section 6351(f.1) requires the family court to make a

determination regarding the child’s placement goal:

        (f.1) Additional determination.—Based upon the
        determinations made under subsection (f) and all relevant
        evidence presented at the hearing, the court shall determine
        one of the following:

           ....



                                    - 17 -
J-S14001-20


            (2) If and when the child will be placed for adoption, and
            the county agency will file for termination of parental
            rights in cases where return to the child’s parent,
            guardian or custodian is not best suited to the safety,
            protection and physical, mental and moral welfare of the
            child.

42 Pa.C.S. § 6351(f.1).

      Upon review of the record, we discern no abuse of discretion.

Notwithstanding the fact that the anticipated ICPC was not finalized as of the

date of the goal change hearing, the record reveals that changing the

permanency goal to adoption served E.M.P.’s best interests.

      First, we observe that the Juvenile Act does not require an agency to

present a confirmed adoptive resource prior to seeking a goal change to

adoption. It must simply demonstrate that the change aligns with the five

factors outlined in § 6351(f). Instantly, DHS established that (1) adoption is

an appropriate placement goal; (2) Mother did not fully comply with the

reunification goals; (3) Mother did not alleviate the circumstances which

necessitated the original placement; (4) reunification is an inappropriate goal;

and (5) although the ICPC had not garnered final approval, it is anticipated.

In this vein, we note that Mother did not identify any defects in the proposed

interstate compact.

      Moreover, even if the ICPC transfer is derailed for some unforeseen

reason, the family court maintains discretion to alter the goal pursuant to

§ 6351(f) and (f.1) in order to serve E.M.P.’s best interest.     For example,

observing that E.M.P. is thriving in his current foster home, if kinship

placement with the maternal aunt cannot be achieved for any reason, the

                                     - 18 -
J-S14001-20



family court may determine that the foster home is an alternate source of

permanence and change the goal accordingly. As the record supports that the

goal change was in E.M.P.’s best interest, the family court did not abuse its

discretion in granting DHS’s petition to change E.M.P.’s permanent placement

goal to adoption before the ICPC was completed.

      Finally, Mother argues that the family court erred and/or abused its

discretion in admitting only a portion of the visitation logs, which was entered

as Exhibit 4. Mother’s brief at 23-24. Invoking Pa.R.E. 106, Mother asserts

that the exhibit, which logged seven of the seventy visits between Mother and

E.M.P., was “woefully incomplete” and “provided a misleading impression of

the quality of visits and Mother’s bond with her son.” Id. at 24. Mother claims

that the court should have barred the exhibit or, alternatively, directed DHS

to introduce all of the logs into evidence. Id.

      The following principles inform our review:

       [T]he decision of whether to admit or exclude evidence is within
      the sound discretion of the orphans’ court. A reviewing court will
      not disturb these rulings absent an abuse of discretion. Discretion
      is abused if, inter alia, the orphans’ court overrides or misapplies
      the law.

In re A.J.R.-H., 188 A.3d 1157, 1166–67 (Pa. 2018).

      Pursuant to Pa.R.E. 106, “If a party introduces all or part of a writing or

recorded statement, an adverse party may require the introduction, at that

time, of any other part--or any other writing or recorded statement--that in

fairness ought to be considered at the same time.” Pa.R.E. 106. Significantly,

however, as we stated in Commonwealth v. Bryant, 57 A.3d 191, 195

                                     - 19 -
J-S14001-20



(Pa.Super. 2012), “‘Rule 106 is not an exclusionary rule, but, rather, it merely

permits the adverse party to introduce related writings so that the documents

originally introduced are not read out of context . . . . [T]he rule’s primary

purpose is to correct misleading or impartial [sic] evidence.’” (quoting

Commonwealth v. Passmore, 857 A.2d 697, 712 (Pa.Super. 2004) (internal

citation omitted)) (brackets in original).

      As to this issue, the family court stated,

      [U]nder the completeness rule, Mother’s objection to the visitation
      logs, whether the trial court sustained or overruled Mother’s
      objection, should not have resulted in an exclusion of the visitation
      logs. The visitation logs entered into evidence at the termination
      and goal change trial were each entered in their entirety with no
      redactions, but only the visitation logs of certain dates were
      entered into the record. . . . [Significantly,] Mother . . . did not
      attempt to submit visitation logs from other dates into the record.
      Since the completeness rule is not an exclusionary rule, the trial
      court properly overruled Mother’s objection to exclude the
      visitation logs from evidence.

Family Court Opinion, 12/23/19, at 25-26.

      We agree with the trial court’s reasoning. Rule 106 is not exclusionary

and Mother did not attempt to introduce any related writings so that the seven

complete logs that DHS introduced were not read out of context. She simply

complained that DHS did not include the logs of sixty-three other visits.

However, contrary to Mother’s contentions that DHS was required to introduce

the remaining visitation logs, which may not have been germane to its case-

in-chief, Rule 106 does not mandate DHS to enter evidence on Mother’s

behalf. Indeed, in presenting her case, Mother either declined or neglected to



                                     - 20 -
J-S14001-20



introduce the other sixty-three visitation logs, which DHS stresses were made

available to her.      Accordingly, the court did not abuse its discretion in

overruling Mother’s objection.

      For all of the foregoing reasons, we affirm the family court decree and

order terminating Mother’s parental rights under 23 Pa.C.S. § 2511(a)(2) and

(b)   and   changing    E.M.P.’s   permanent   placement   goal   to   adoption,

respectively.

      Decree and order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/21/2020




                                      - 21 -